RENDERED: MARCH 4, 2022; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2020-CA-1490-MR

MICHAEL T. FORD                                                     APPELLANT


                  APPEAL FROM LAUREL CIRCUIT COURT
v.                HONORABLE GREGORY A. LAY, JUDGE
                       ACTION NO. 00-CR-00075-002


COMMONWEALTH OF KENTUCKY                                              APPELLEE


                                       OPINION
                                      AFFIRMING

                                  ** ** ** ** **

BEFORE: LAMBERT, MAZE, AND L. THOMPSON, JUDGES.

LAMBERT, JUDGE: Michael T. Ford, pro se, appeals from an order of the Laurel

Circuit Court denying his request to vacate his judgment of conviction and

sentence based on what he claims are an illegal plea agreement and sentence. We

affirm.

            This matter has an extensive procedural history which was recently

summarized, in part, by this Court:
       In 1999, Charles J. Deaton and Dorothy Raynard
were kidnapped in Deaton’s vehicle and murdered in
Laurel County. Ford and three other individuals were
indicted for the kidnappings and murders. Specifically,
Ford was indicted for two counts of complicity to
murder, two counts of complicity to kidnapping, one
count of theft by unlawful taking, abuse of a corpse, and
for being a first-degree persistent felony offender. The
Commonwealth gave notice of its election to proceed
with capital punishment. A plea agreement was reached
allowing Ford to avoid the death penalty.

       On March 26, 2001, Ford appeared in court with
counsel and entered his guilty pleas to two counts of
complicity to murder and two counts of complicity to
kidnapping. He stated he understood he was waiving his
rights, including the right to trial, he understood the
possible penalties and the Commonwealth’s sentencing
recommendation and acknowledged the remaining counts
would be dismissed. Ford affirmed that he had obtained
his G.E.D., that he did not suffer from mental illness, that
his plea was voluntarily entered, and no one was forcing
him to enter his plea agreement. Ford was sentenced in
accordance with agreement on March 26, 2001.

       In February 2003, Ford filed [a Kentucky Rules of
Criminal Procedure (RCr)] 11.42 motion seeking to
vacate the judgment against him alleging ineffective
assistance of counsel. While Ford raised a number of
claims, the central issue was whether he possessed the
requisite mental competency to enter a valid guilty plea.
The trial court held a limited hearing and, on October 31,
2003, the trial court denied Ford’s motions for relief on
all grounds.

      On November 19, 2003, Ford filed a motion
“pursuant to [Kentucky Rules of Civil Procedure (CR)]
60.02(a) requesting that the court re-conduct its October
27, 2003 hearing” and appoint DPA counsel. On
December 15, 2003, an order was entered denying the

                            -2-
motion. Ford filed a notice of appeal on January 13,
2014 stating he was appealing from an order denying his
RCr 11.42 motion entered on December 15, 2003.

       This Court held that because the order denying
RCr 11.42 relief was entered on October 31, 2003, the
notice of appeal was untimely. Ford v. Commonwealth,
No. 2004-CA-000093-MR, 2005 WL 627149, at *2 (Ky.
App. Mar. 18, 2005) (unpublished). This Court further
held that even if Ford had properly appealed the
Kentucky Rules of Civil Procedure (CR) 60.02 motion,
he was not entitled to relief, reasoning as follows:

      Finally, Ford would not be entitled to relief
      even if we treated his pro se notice of appeal
      as having been intended to apply to the order
      denying CR 60.02(a) relief. Ford alleged in
      his CR 60.02 motion that the trial court
      should have granted his oral request to
      appoint counsel to represent him during the
      RCr 11.42 evidentiary hearing which
      addressed his mental competency to enter a
      guilty plea. However, RCr 11.42(5)
      specifically provides that a trial court need
      not appoint counsel to represent a movant in
      an RCr 11.42 proceeding unless that movant
      requests such an appointment by a “specific
      written request.” Here, such a written
      request was not made. Further, since Ford’s
      trial counsel testified and produced evidence
      to show that the psychological and
      neuropsychological evaluation conducted
      before Ford entered his guilty plea did not
      support a psychological defense, there is
      nothing to suggest that Ford was prejudiced
      by the court’s failure to appoint counsel to
      represent him during the RCr 11.42 hearing.
      Thus, it is clear from the record that there
      was no “mistake, inadvertence, surprise or
      excusable neglect” which would entitle Ford

                           -3-
                    to relief herein, and the trial court did not
                    abuse its discretion by denying his motion
                    for CR 60.02 relief.

             Id. (footnotes omitted). The Supreme Court denied
             discretionary review on May 11, 2005.

                    On October 29, 2018, Ford filed a motion to
             withdraw his guilty plea pursuant to RCr 8.10. He also
             requested assistance of counsel. In his motion, Ford
             alleged that he was misinformed by his trial counsel that
             he could be sentenced to death if he proceeded to trial.
             The trial court denied the motion, and this appeal
             followed.

Ford v. Commonwealth, No. 2019-CA-000108-MR, 2020 WL 1332972, at *1-2

(Ky. App. Mar. 20, 2020). This Court affirmed the circuit court’s decision.

             On October 26, 2020, Ford filed a motion to vacate his sentence,

arguing that he could not have been sentenced to four consecutive sentences of life

without the possibility of parole (LWOP) based upon the application of Kentucky

Revised Statutes (KRS) 532.110(1)(c) and that because the plea agreement

circumvented this statute, it was void pursuant to contract law. The circuit court

denied the motion to vacate by order entered November 5, 2020, noting that Ford

failed to cite a rule that would permit it to consider the motion on the merits as the

original judgment had been entered more than 19 years previously and that he had

already unsuccessfully pursued post-conviction relief pursuant to RCr 11.42 and

CR 60.02. In addition, the circuit court recognized that Ford’s motion had no merit

in that it was based on an argument that he had been sentenced to four consecutive

                                          -4-
LWOP terms. The judgment did not state that the sentences were to be served

consecutively. This appeal now follows.

             In his brief, Ford continues to argue that his four life sentences are

illegal under KRS 532.110(1)(c) and, as a result, he never could have agreed to the

sentences per the terms of his plea agreement. We find no merit in his assertions.

             However, we disagree with the reasoning of the circuit court in

denying relief to Ford. We do agree that, had Ford’s motion been made pursuant

to RCr 11.42, it would have been impermissibly successive. See, e.g., Sanders v.

Commonwealth, 339 S.W.3d 427, 438 (Ky. 2011). While it is true that Ford did

not state an applicable rule of criminal or civil procedure in his motion to vacate

his conviction and sentence, the substance of his argument challenged what he

claimed was an illegal sentence. “The trial court has inherent authority to correct

an unlawful sentence, at any time.” Phon v. Commonwealth, 545 S.W.3d 284, 308

(Ky. 2018). However, Kentucky law is well-settled that “[i]f an appellate court is

aware of a reason to affirm the lower court’s decision, it must do so, even if on

different grounds.” Goetz v. Asset Acceptance, LLC, 513 S.W.3d 342, 345 (Ky.

App. 2016) (citation omitted).

             The flaw in Ford’s argument is that his sentence is not unlawful. KRS

532.110 states:

             (1) When multiple sentences of imprisonment are
             imposed on a defendant for more than one (1) crime,

                                         -5-
             including a crime for which a previous sentence of
             probation or conditional discharge has been revoked, the
             multiple sentences shall run concurrently or
             consecutively as the court shall determine at the time of
             sentence, except that:

             ....

                    (c) The aggregate of consecutive
                    indeterminate terms shall not exceed in
                    maximum length the longest extended term
                    which would be authorized by KRS 532.080
                    for the highest class of crime for which any
                    of the sentences is imposed. In no event
                    shall the aggregate of consecutive
                    indeterminate terms exceed seventy (70)
                    years[.]

(Emphasis added.)

             In exchange for his guilty plea, the Commonwealth agreed not to

pursue the death penalty against Ford. Ford agreed to a sentence of LWOP on

each count. However, the plea agreement was silent as to whether the sentences

were to be served concurrently or consecutively. Accordingly, Ford’s argument

that he could not have agreed to an illegal sentence must fail. Similarly, the

judgment and sentence on a plea of guilty entered by the circuit court did not

specify whether the LWOP sentences were to run concurrently or consecutively.

             Notably, Ford does not specifically argue that he received four

consecutive LWOP sentences. Rather, he vaguely asserts that this Court has twice




                                         -6-
interpreted the judgment as “an aggregate one consisting of four (4) LWOP

sentences[.]” KRS 532.110(2) states:

            [i]f the court does not specify the manner in which a
            sentence imposed by it is to run, the sentence shall run
            concurrently with any other sentence which the defendant
            must serve unless the sentence is required by subsection
            (3) of this section or KRS 533.060 to run consecutively.

The statute is unambiguous. Because Ford’s judgment and sentence did not

specify the manner in which his four LWOP sentences should run, they are to run

concurrently. However, even if the circuit court had ordered the sentences to run

consecutively, the remedy is not to vacate the underlying conviction as Ford

demands, but to have the circuit court correct the sentence. See Phon, 545 S.W.3d

284 at 308-09.

            For the foregoing reasons, the order of the Laurel Circuit Court is

affirmed.

            ALL CONCUR.



BRIEF FOR APPELLANT:                      BRIEF FOR APPELLEE:

Michael T. Ford, pro se                   Daniel J. Cameron
LaGrange, Kentucky                        Attorney General of Kentucky

                                          Joseph A. Beckett
                                          Assistant Attorney General
                                          Frankfort, Kentucky




                                        -7-